Citation Nr: 1756286	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with musculoskeletal strain of the lower back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 2009, to include service in southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Therein, the RO that granted service connection for DDD of the lumbar spine with musculoskeletal strain of the lower back rated as 10 percent disabling effective September 1, 2009.

In June 2015, the Board remanded the claims for additional development.  In September 2016, the Board remanded the case to schedule a Board hearing.

Thereafter, the Veteran had a Board hearing in June 2017.

The Board is granting an intermediary rating of 20 percent for the low back. Nonetheless, the remainder of the rating claim and the claim for service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

For the entire appellate period, the Veteran's low back disability has been manifested by flexion limited by pain to at least 60 degrees.



CONCLUSION OF LAW

For the entire appellate period, the criteria for a 20 percent rating for DDD of the lumbar spine with musculoskeletal strain of the lower back, have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) sets forth that for Diagnostic Codes (DCs) 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of cervical spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

In May 2009, the Veteran was afforded a VA examination prior to discharge from service.  The range of motion testing revealed flexion of the lumbar spine to 90 degrees, but that pain began at 60 degrees.  Under 38 C.F.R. § 4.45, VA is to consider and rate functional loss resulting from pain.  Therefore, the Board will award the Veteran a 20 percent rating for his low back disability for the entire appellate period under the General Rating Formula.  Flexion limited to 60 degrees warrants this rating and the Board finds that the Veteran's painful motion results in functional loss to at least that level.

This is an intermediary grant of a higher rating.  As the issue of whether an even higher rating is warranted remains on appeal and is addressed in the remand section, this action does not prejudice the Veteran.


ORDER

For the entire appellate period, a 20 percent rating for DDD of the lumbar spine with musculoskeletal strain of the lower back is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The grant of a 20 percent rating for the Veteran's low back disability does not represent a full grant of the benefits on appeal and the increased rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this regard, the Board's prior remand in June 2015 ordered that the Veteran be afforded a new examination of his low back disability.  It seems that there was a miscommunication in scheduling the examination.  The Veteran, at the June 2017 Board hearing, indicated that he would attend an examination if scheduled and notified of the time and place of examination.  

Therefore, the Board finds that a remand for a new examination is warranted.  In this regard, it should be noted that the Veteran has complained of pain that radiates to his lower leg.  The examiner should pay particular attention to potential neurological manifestations of the low back disability in both lower extremities.  38 C.F.R. § 4.71a, General Formula, Note (1).  

With regard to service connection for a respiratory disorder, it appears that the Veteran may have been afforded a recent VA respiratory examination.  At the June 2017 Board hearing, the Veteran indicated that he attended a VA respiratory examination in January 2016, but the report is not of record.  A January 2016 supplemental statement of the case (SSOC) indicates that the Veteran did not attend such examination.  Therefore, updated VA treatment records should be requested.  In particular, any VA respiratory examination from January 2016 should be associated with the claims file.  Based on the findings and opinions in the January 2016 respiratory examination report, if it exists, the RO should undertake any additional development needed to comply with the directives of the June 2015 Board remanded.

Should the RO be unable to locate the January 2016 examination report, a new examination is warranted.  In the June 2009, the Veteran was afforded a VA pre-discharge examination.  The examiner noted that the Veteran was diagnosed with acute bronchitis in 1992 and had cough with sputum at the time of the examination which was treated with Flonase.  The Veteran reported having shortness of breath because of bronchitis.  Forced expiratory volume in one second (FEV-1) was 78 percent predicted value before using a bronchodilator and 79 percent afterward.  FEV-1/Force Vital Capacity (FEV-1/FVC) was 65 percent before using a bronchodilator and 68 percent afterward.  

The VA examiner found that the Veteran was status-post bronchitis and that his bronchitis is considered "resolved."  However, the examiner also stated that pulmonary function testing showed an obstruction with 68 percent as best and that this result represents disability.  The examiner stated that clinical findings were consistent with pulmonary function testing (PFT), but the examination report reflects that chest x-rays were normal, as were his lungs upon clinical evaluation.  The examiner concluded that the Veteran most likely has seasonal allergies; the Board notes that the Veteran was granted service-connection for allergic conjunctivitis and allergic rhinitis in an October 2009 rating decision.  Nonetheless, it is unclear from the examiner's findings whether the Veteran has a current respiratory disability, as no diagnosis was issued which reflects the PFT results, demonstrating an obstruction indicative of disability.  Additionally, the examiner has not provided an opinion as to whether any such respiratory disability is related to service, including his service-connected allergic conjunctivitis and rhinitis and/or as due to an undiagnosed illness related to his Persian Gulf service.   Accordingly, the Board finds that the Veteran should be provided with a new VA examination in connection with his claim of service connection of a respiratory disorder if the January 2016 examination report is not found or its findings are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, at the June 2017 hearing, the Veteran indicated that he underwent physical therapy for his low back.  It is unclear whether the Veteran attended physical therapy at a VA or private facility.  In any event, the records should be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain updated VA treatment records, including a VA respiratory examination report from January 2016, if exists.  Based on the findings of the January 2016 respiratory examination report, complete any development necessary to ensure compliance with the June 2015 Board remand directing that medical nexus opinions for on direct and secondary service connection be undertaken.  If the examination report cannot be found, the Veteran must be afforded a new VA respiratory examination and a new medical nexus opinion must be obtained.

2.  Request that the Veteran submit, or authorize VA to obtain, private treatment records for physical therapy he underwent in 2013 or 2014.

3.  After completing the above, schedule the Veteran for a VA examination to assess the severity of the service-connected DDD of the lumbar spine with musculoskeletal strain of the lower back.  The examiner should note any neurological complications associated with DDD of the lumbar spine with musculoskeletal strain of the lower back, including sharp pain that radiates into the left lower extremity.

4.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


